DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boone (US 2009/0090555).
With respect to claim 1: Boone discloses a drilling system, comprising: 
a computer system (402, 420a, 1110, 1102; ¶ [01-08, 0413, 0415]) coupled to at least one control system (420b) of a drilling rig (100), wherein the computer system further comprises a processor, a memory, and instructions stored in the memory that are capable of execution by the processor, wherein the computer system comprises or is adapted to receive a well plan, wherein the computer system further comprises a processor (402, 420a, 1102; ¶ [0106, 0413, 0415]), a memory (1110; ¶ [0413, 0415]), and instructions stored in the memory that are capable of execution by the processor (¶ [0107-08]), wherein the computer system comprises or is adapted to receive a well plan (¶ [0085]), wherein the well plan comprises information relating to a well comprising a plurality of zones (¶ [0012-13]; Fig. 5B), and wherein the computer system is adapted to receive data during drilling of the well (¶ [0106-0124]) and the instructions are adapted to perform the following operations: 
(i) identify a zone in which a slide drilling operation is to occur (¶ [0012-13]; Fig. 5B); 
(ii) responsive to the well plan, begin the slide drilling operation with one or more drilling parameters associated with the zone (¶ [0113-23]; 504); 
(iii) responsive to the well plan, control the slide drilling operation until the computer system determines that the slide drilling operation is complete (¶ [0124]; Figs. 5A); and 
(iv) resume rotary drilling mode with one or more drilling parameters associated with the zone (¶ [0122-24]; when no slide is needed 512 occurs).
	With respect to claim 2: Boone further discloses the computer system is adapted to perform any one or more of the operations (i) - (iv) after first obtaining a user input to proceed (¶ [0010, 0062, 0075, 0132]).
With respect to claim 3: Boone further discloses the computer system is adapted to perform any one or more of the operations (i) - (iv) after first providing a display of the slide drilling operation or operations to be performed (472; ¶ [0106, 0124, 0134]).
With respect to claim 4: Boone further discloses the data comprises at least one of: input from a surface sensor, and input from a downhole sensor (Figs. 4A, 5A).
With respect to claim 5: Boone further discloses he one or more drilling parameters are associated with at least one of: an equipment parameter, a drilling parameter, and a formation parameter (¶ [0010, 0062, 0075, 0132]).
With respect to claim 6: Boone further discloses the equipment parameter comprises information relating to at least one of: a type of drill bit, and a type of bottom hole assembly (430a, 430e, 430h).
With respect to claim 7: Boone further discloses the drilling parameter comprises at least one of weight on the drill bit (410l), rate of penetration (410k), motor torque, motor speed, and pressure differential (410m).
With respect to claim 8: Boone further discloses the formation parameter comprises at least one of: a formation hardness, a formation structure, inclination, a current wellbore zone, a measured depth, a vertical section, and a formation identity (410p, 430i).
With respect to claim 9: Boone further discloses the instructions to perform step (i) further comprise instructions for: 
determining a torque value for a drill string for the slide drilling operation (430b); and 
outputting a first control signal to the control system to establish the torque value (¶ [0056, 0083, 0307]; 520).
With respect to claim 10: Boone further discloses the instructions to perform step (iii) further comprise instructions for: 
determining a target tool face for the slide drilling operation (¶ [0055]; desired tool face); and 
outputting a control signal to the control system to establish the target tool face (¶ [0067, 0123]; 514).
With respect to claim 11: Boone discloses a drilling system for drilling a well borehole, comprising: 
at least one processor (402, 420a, 1102; ¶ [0106, 0413, 0415]); and 
at least one memory (1110; ¶ [0413, 0415]) coupled to the at least one processor and storing instructions executable by the at least one processor (¶ [0107-08]), wherein the instructions comprise instructions (¶ [0106-0124]) for: 
receiving well plan information (410q) and information from a measurement-while-drilling (MWD) system (¶ [0089, 0102]), at least one sensor (430a-k), and a rig control system (420b) during drilling of a well borehole by a drilling rig (100), wherein the well plan information comprises information associated with a plurality of zones of the well borehole and a plurality of drilling parameters associated with each of the plurality of zones (¶ [0085]; Fig. 4A); 
determining the well borehole zone in which a slide is located (¶ [0012-13]);
determining, responsive to the well plan information and the information received, whether the slide is to be performed (¶ [0113-22]; 504) and, when the slide is to be performed, a length and a direction of the slide and, responsive to the well borehole zone, at least one drilling parameter for the slide (¶ [0113-22]; corrected drill path includes length and direction); 
sending a first control signal to the rig control system to begin the slide and drill in accordance with the at least one drilling parameter (¶ [0113-22, 0126]; 514); and 
determining if the slide is complete and, when the slide is complete, sending a second control signal to the rig control system to stop the slide (¶ [0124-26, 0130]; Fig. 5A).
With respect to claim 12: Boone further discloses instructions for establishing a desired torque in the drill string (¶ [0056, 0083, 0307]; 520).
With respect to claim 13: Boone further discloses instructions for engaging a bottom of the well borehole with the drill bit (175; ¶ [0123]; the act of drilling will engage the bottom of the well; Fig. 1).
With respect to claim 14: Boone further discloses instructions for resuming rotary drilling after the slide is complete (¶ [0122-24], when no slide is needed 512 occurs).
With respect to claim 15: Boone further discloses instructions for returning control of drilling to another drilling control system or to an operator after the slide is complete (512; ¶ [0017-19]).
With respect to claim 16: Boone further discloses instructions for displaying a status of the slide during the slide (472; ¶ [0106, 0134]).
With respect to claim 17: Boone further discloses for: 
receiving updated information from the MWD system (400a-k), the at least one sensor (400a-k), and the at least one rig control system (420b) during the slide (Figs, 4A, 5A); and 
determining whether at least one drilling parameter should be adjusted for the slide (¶ [0055-58, 0113-22]), and, when the at least one drilling parameter is to be adjusted, sending a third control signal to adjust the at least one drilling parameter (514; (¶ [0113-24).
With respect to claim 18: Boone further discloses instructions for: 
receiving updated information from the MWD system (400a-5), the at least one sensor (400a-k), and the rig control system (420b) during the slide (Figs, 4A, 5A); and 
responsive to at least some of the updated information, displaying an updated status of the slide during the slide (472; ¶ [0106, 0124, 0134]).
With respect to claim 19: Boone further discloses the at least one sensor includes at least one of: a downhole sensor and a surface sensor (430a-k).
With respect to claim 22: Boone further discloses the instructions further comprise instructions for: 
determining if oscillation of the drill string is indicated for the slide (¶ [0082-84]), and when oscillation is indicated, identifying a magnitude and a frequency of oscillation, and sending a fourth control signal to the rig control system to implement the magnitude and the frequency of the oscillation (¶ [0082-84]) and 
sending a fifth control signal to the drilling rig control system to rotate the drill bit (175, ¶ [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boone as applied to claim 11 above, and further in view of Pirovolou (US 2012/0024606).
With respect to claim 20: Boone further discloses a display (472; ¶ [0106, 0124, 0134]). Boone does not disclose instructions for providing a graphical user interface, the graphical user interface further comprising at least one of: 
a plot of current toolface versus a target toolface; and
a plot of toolface limits.
Pirovolou teaches providing a graphical user interface, the graphical user interface further comprising a plot of toolface limits (¶ [0030]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the plot of Pirovolou with the invention of Boone since doing so would aid operators in understanding the drilling operations.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boone and Pirovolou as applied to claim 20 above, and further in view of Ignova (US 2010/0175922).
	With respect to claim 21: Boone from the combination of Boone and Pirovolou further teaches instructions for comparing a current toolface reading with a previous toolface reading and, based on a difference between the updated toolface reading and the previous toolface reading, determining whether to take an action to correct the current tool face (¶ [0055-58; 0013-22]; 220, 504, 508, 510, 516). The combination of Boone and Pirovolou does not teach incorporating a confidence level associated with the current toolface reading into consideration. Ignova teaches it is known in the art to consider a confidence level when making decisions (¶ [0049, 0051]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the confidence level of Ignova with the invention of Boone and Pirovolou since it would allow for more accurate drilling operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672